     Case 3:21-cv-00211-RAH-ECM-KCN Document 138 Filed 06/29/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        On May 17, 2021, Plaintiffs filed an Opposed Motion to Introduce Supplemental

Evidence in Support of Their Motion for Preliminary Injunction. (Doc. 129.) Several weeks

later, on June 1, 2021, Plaintiffs filed another Opposed Motion to Supplement Thomas

Bryan’s Supplemental Report. (Doc. 134.) Defendants have responded to each motion

(Docs. 132, 136), and Plaintiffs replied as to their initial Motion to Introduce Supplemental

Evidence. (Doc. 129.)

        “At the preliminary injunction stage, a district court may rely on affidavits and

hearsay materials which would not be admissible evidence for a permanent injunction, if

the evidence is ‘appropriate given the character and objectives of the injunctive

proceeding.’” Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir.

1995) (citing Asseo v. Pan American Grain Company, 805 F.2d 23, 26 (1st Cir. 1986)).

Considering this Court’s broad discretion in accepting supplemental evidence and the
  Case 3:21-cv-00211-RAH-ECM-KCN Document 138 Filed 06/29/21 Page 2 of 2




complex nature of this case, and having reviewed the parties’ respective submissions on

the issue, Plaintiffs’ motions, (Docs. 129, 134), are due to be and are hereby

       GRANTED. Accordingly, Thomas Bryan’s Report (Doc. 129-1) and the

Supplemental Declaration of Thomas Bryan (Doc. 134-1) are admitted into evidence. (Doc.

3).

              DONE, on this the 29th day of June, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE

                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
